DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/24/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abigail J. Griffin on March 3, 2021.
The application has been amended as follows:
The specification has been amended as follows: the Abstract has been replaced by:
A diagnosis method for the switching elements in a bidirectional DC-to-DC voltage converter[[.]] comprising: bidirectional DC-to-DC voltage converter to a predetermined first test voltage, in the bidirectional DC-to-DC voltage converter, and evaluating the voltage in the charged capacitor of the bidirectional DC-to-DC converter 
Allowable Subject Matter
Claims 1-11 are allowed for the same reasons stated in Ex parte Quayle Action mailed on 12/28/2020. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/I. L./
Examiner, Art Unit 2839



	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839